                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     XIAOJIAO LU,                                      Case Nos. 18-CV-06720-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                                   18-CV-07469-LHK

                                  14             v.                                        ORDER GRANTING MOTION FOR
                                                                                           CONSOLIDATION AND APPOINTING
                                  15                                                       LEAD PLAINTIFF AND LEAD
                                         ALIGN TECHNOLOGY, INC., et al.,                   COUNSEL
                                  16                    Defendants.                        Re: Dkt. Nos. 12, 24, 28, 37, 45
                                  17
                                         DAVID INFUSO,
                                  18
                                                        Plaintiff,
                                  19
                                                 v.
                                  20
                                         ALIGN TECHNOLOGY INC, et al.,
                                  21
                                                        Defendants.
                                  22

                                  23

                                  24          The Court agrees with the parties that Lu v. Align Technology, Inc., No. 18-CV-06720, and
                                  25   Infuso v. Align Technology, 18-cv-07469-LHK, involve common questions of law and fact within
                                  26   the meaning of Federal Rule of Civil Procedure 42(a). As a result, pursuant to Rule 42(a)(2), the
                                  27
                                                                                       1
                                  28   Case No. 18-CV-06720-LHK
                                       ORDER CONSOLIDATING CASES; GRANTING PLAINTIFF SEB INVESTMENT MANAGEMENT AB’S
                                       MOTION FOR APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   Court hereby CONSOLIDATES Lu and Infuso. The Court will determine whether to consolidate

                                   2   future-filed actions on a case-by-case basis.

                                   3             In total, eight motions for appointment of lead plaintiff were filed. Specifically, the

                                   4   following Plaintiffs filed motions: Construction Laborers Pension Trust for Southern California

                                   5   (“Construction Laborers”), ECF No. 12; Align Investor Group, ECF No. 19; Lauren Windhorst

                                   6   (“Windhorst”), ECF No. 24; Teamsters Local 710 Pension Fund (“Local 710”), ECF No. 27;

                                   7   Ramarao Jupalli (“Jupalli”), ECF No. 28; Remy Vallee (“Vallee”), ECF No. 37; SEB Investment

                                   8   Management AB (“SEB”), ECF No. 45; and Mark and Christy Koening (“the Koenings”), ECF

                                   9   No. 52.

                                  10             Three Plaintiffs then withdrew their motions for appointment of lead plaintiff.

                                  11   Specifically, the following Plaintiffs withdrew their motions: the Koenings, ECF No. 61; Align

                                  12   Investor Group, ECF No. 63; and Teamsters Local 710, ECF No. 71.
Northern District of California
 United States District Court




                                  13             Four Plaintiffs filed notices of non-opposition to SEB’s motion for appointment of lead

                                  14   plaintiff. Specifically, the following Plaintiffs filed notices of non-opposition: Construction

                                  15   Laborers, ECF No. 58; Jupalli, ECF No. 62; Windhorst, ECF No. 64; and Vallee, ECF No. 65.

                                  16   Therefore, no Plaintiff opposes SEB’s motion for appointment of lead plaintiff.

                                  17             Having reviewed SEB’s motion for appointment of lead plaintiff, the Court hereby

                                  18   APPOINTS SEB as Lead Plaintiff in the above-captioned case. The Court finds that SEB satisfies

                                  19   the requirements for lead plaintiff pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(iii).

                                  20             SEB proposes Kessler Topaz Meltzer & Check LLP (“Kessler Topaz”) as lead counsel for

                                  21   the putative class. See ECF No. 45 at 8; 15 U.S.C. § 78u-4(a)(3)(B)(v). Having reviewed Kessler

                                  22   Topaz’s submissions and having considered the factors enumerated in Rule 23(g)(1)(A) of the

                                  23   Federal Rules of Civil Procedure, the Court hereby APPOINTS Kessler Topaz as Lead Plaintiffs’

                                  24   Counsel in the consolidated action. See In re Cohen v. U.S., 586 F.3d 703, 712 (9th Cir. 2009)

                                  25   (holding that “if the lead plaintiff has made a reasonable choice of counsel, the district court

                                  26   should generally defer to that choice”). Kessler Topaz has (1) performed considerable work in

                                  27
                                                                                           2
                                  28   Case No. 18-CV-06720-LHK
                                       ORDER CONSOLIDATING CASES; GRANTING PLAINTIFF SEB INVESTMENT MANAGEMENT AB’S
                                       MOTION FOR APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   identifying potential claims in this action; (2) demonstrated experience handling class actions,

                                   2   including securities class actions; (3) shown adequate knowledge of the applicable law; and (4)

                                   3   established a willingness to commit significant resources to representing the class. See Fed. R.

                                   4   Civ. P. 23(g)(1)(A).

                                   5          To ensure efficiency, the Court adopts the following protocols. Other than Kessler Topaz,

                                   6   no other law firms shall work on this consolidated action for the putative class without prior

                                   7   approval of the Court. Motions for approval of additional Plaintiffs’ counsel shall identify the

                                   8   additional Plaintiffs’ counsel and their background, the specific proposed tasks, and why Kessler

                                   9   Topaz cannot perform these tasks.

                                  10          The Court further orders that any billers who will seek fees in this case, including staff,

                                  11   consultants, and experts, shall maintain contemporaneous billing records of all time spent

                                  12   litigating this case. By “contemporaneous,” the Court means that an individual’s time spent on a
Northern District of California
 United States District Court




                                  13   particular activity should be recorded no later than seven days after that activity occurred. Ms.

                                  14   Jennifer Joost shall review and approve attorneys’ fees and costs each month and strike any

                                  15   duplicative or unreasonable fees and costs.

                                  16          By April 1, 2019, SEB and Defendants shall file a stipulation proposing a deadline for SEB

                                  17   to file a consolidated amended complaint and proposing a briefing schedule on any motion to

                                  18   dismiss SEB’s consolidated amended complaint. Within 24 hours of filing any motion to dismiss,

                                  19   Defendants shall contact the courtroom deputy to receive the next available hearing date for the

                                  20   motion.

                                  21   IT IS SO ORDERED.

                                  22   Dated: March 22, 2019

                                  23                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27
                                                                                         3
                                  28   Case No. 18-CV-06720-LHK
                                       ORDER CONSOLIDATING CASES; GRANTING PLAINTIFF SEB INVESTMENT MANAGEMENT AB’S
                                       MOTION FOR APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL
